

115 HR 4903 IH: Combating Opioid Misuse By Advancing Treatment Act of 2018
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4903IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2018Mr. Kustoff of Tennessee (for himself and Mr. Norcross) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Comptroller General to conduct a study and submit a report to Congress on best
			 practices in use by Federal departments and agencies to reduce opioid
			 usage following medical procedures.
	
 1.Short titleThis Act may be cited as the Combating Opioid Misuse By Advancing Treatment Act of 2018 or the COMBAT Act of 2018. 2.Study on best practices in use by Federal Government to reduce opioid usage following medical procedures (a)StudyThe Comptroller General of the United States, in consultation with the Secretary of Health and Human Services, the Secretary of Defense, the Administrator of the Centers for Medicare & Medicaid Services, the Director of the National Institutes of Health, and the Commissioner of Food and Drugs, shall conduct a study on best practices in use by Federal departments and agencies to reduce opioid usage following a medical procedure that is conducted, funded, or otherwise supported by such departments and agencies.
 (b)TopicsThe study required by subsection (a)— (1)shall—
 (A)include analysis of the research that has been, and is being, conducted or supported on reducing opioid usage following medical procedures described in subsection (a);
 (B)disaggregate such analysis according to whether the medical procedure is a short-term medical procedure or a long-term medical procedure; and
 (C)take into consideration— (i)the costs associated with using the best practices described in subsection (a) relative to the costs of not using such best practices; and
 (ii)the rates of addiction to opioids associated with using the best practices described in subsection (a) relative to the rates of addiction to opioids associated with not using such best practices; and
 (2)shall include analysis of— (A)gaps that have been identified by Federal officials with respect to the costs and rates described in clauses (i) and (ii) of paragraph (1)(C) relative to adult, young adult, and adolescent populations; and
 (B)justifications offered by such officials for such gaps. (c)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of the Congress a report containing the results of the study conducted under subsection (a), including—
 (1)a summary of the findings of the study; (2)recommendations based on the results of the study, including recommendations for such areas of research and legislative and administrative action as the Comptroller General determines appropriate; and
 (3)recommendations on educating health care providers about the findings of the study. (d)DefinitionsIn this Act:
 (1)The term short-term medical procedure means a medical procedure with a recovery time of less than 30 calendar days. (2)The term long-term medical procedure means a medical procedure with a recovery time of 30 calendar days or more.
				